DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s application filed on April 25, 2019 is acknowledged. Accordingly claims 1-20 remain pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a data transmission method, which is a statutory category of invention, 
Claim 8 is directed toa data transmission system, which is a statutory category of invention and 
Claim 15 is directed to a non-transitory computer readable storage medium, which is a statutory category of invention.
Step 2a: 
While claims 1, 8 and 15 are directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea of a “key exchange between communicating device” as part of system of commerce- which is considered an abstract idea.  See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claims 1, 8 and 15 recites: generating a asymmetric key pair…, sending a request….., receiving encrypted data and a public key…, generating a shared secret…, decrypting the data using the shared secret…. These steps constitutes the abstract idea of organizing human activity.  Thus the claims are directed to an abstract idea of organizing human activity. The limitations that set forth this abstract idea include: 
generating a asymmetric key pair…, sending a request….., receiving encrypted data and a public key…, generating a shared secret…, decrypting the data using the shared secret….
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a computing device”, “server”, “asymmetric algorithm”, merely uses a computer as a tool to perform the abstract idea. The use of “a computing device”, “server”, “asymmetric algorithm”, , does no more than generally link the abstract idea to a particular field of use, the use of “a computing device”, “server”, “asymmetric algorithm”,  does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “a computing device”, “server”, “asymmetric algorithm”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “a computing device”, “server”, “asymmetric algorithm”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of “exchange of keys between communicating devices” using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-7, 9-14, and 16-20 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 2-7, 9-14, and 16-20 merely extend the abstract idea of claims 1, 8 and 15 by describing the use of computer device or processor to generating a asymmetric key pair…, sending a request….., receiving encrypted data and a public key…, generating a shared secret…, decrypting the data using the shared secret….
and only serve to add additional layers of abstraction to the abstract idea of claims 1, 8 and 15. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an algorithm to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakobi et al (hereinafter “Jakobi”) U.S. Patent Application Publication No. 2018/0041335 A1 in view of Balasubramanian et al (hereinafter “Balasubramanian”) U.S. Patent Application Publication No. 2016/0357980 A1.

As per claims 1, 8 and 15, Jacobi discloses a data-transmission method, comprising: 
generating, by a computing device, a first asymmetrical key pair comprising a first public key and a first private key (0018, which discloses that “In some examples, the request comprises further information, for example a public key PuK-C of an asymmetric key pair PK-C related to the email-address to be verified.”); 
sending, by the computing device, a data request comprising the first public key to a server (0018, which discloses that “In some examples, the request comprises further information, for example a public key PuK-C of an asymmetric key pair PK-C related to the email-address to be verified.”);
receiving, by the computing device from the server, a ciphertext comprising encrypted data and a second public key, wherein the second public key is associated with a second asymmetrical key pair that further comprises a second private key (0019, which discloses that “Based on the generated private key PrK1-S and a known public key PuK-C of an asymmetric key pair PK-C of the client, in 1-3 the server calculates a first verification token, VN-1.”); 
generating, by the computing device, a shared key based on the first private key and the second public key using a key-agreement algorithm; and 
decrypting, by the computing device, the ciphertext using the shared key.
What Jackobi does not explicitly teach is:
generating, by the computing device, a shared key based on the first private key and the second public key using a key-agreement algorithm; and 
decrypting, by the computing device, the ciphertext using the shared key.
Balasubramanian discloses the a data transmission method comprising:
generating, by the computing device, a shared key based on the first private key and the second public key using a key-agreement algorithm (0034, which discloses that “After decrypting the key block 310, the client 208 can use the decrypted secret key to decrypt the encrypted data 238 and access the information stored therein.”); and 
decrypting, by the computing device, the ciphertext using the shared key (0034, which discloses that “After decrypting the key block 310, the client 208 can use the decrypted secret key to decrypt the encrypted data 238 and access the information stored therein.”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Jakobi and incorporate a method further comprising: generating, by the computing device, a shared key based on the first private key and the second public key using a key-agreement algorithm; and decrypting, by the computing device, the ciphertext using the shared key in view of the teachings of Balasubramanian in order to enhance security of transaction

As per claims 3, 10 and 17, Jakobi failed to explicitly disclose the method, wherein: the shared key is identical to a key generated based on the second private key and the first public key using the key-agreement algorithm.
Balasubramanian discloses the method, wherein: the shared key is identical to a key generated based on the second private key and the first public key using the key-agreement algorithm (0034).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Jakobi and incorporate a method wherein: the shared key is identical to a key generated based on the second private key and the first public key using the key-agreement algorithm in view of the teachings of Balasubramanian in order to enhance security of transaction
 
As per claims 4, 11 and 18, Jakobi further discloses the method, wherein the sending a data request comprising the first public key to a server comprises: 
obtaining first signature information by signing the first public key using a private key in a client certificate (0018; 0046); and 
including the first signature information in the data request (0018; 0046). 

As per claims 5, 12 and 19, Jakobi further discloses the method, wherein: 
the key-agreement algorithm is a Diffie-Hellman key exchange algorithm based on elliptic curve cryptosystems (0040).

As per claims 6, and 13, Jakobi further discloses the method, wherein:
the computing device is a wearable device (0014).

As per claim 7, Jakobi further discloses the method, wherein:
the wearable device comprises a smart bracelet (0014).

As per claim 20, Jakobi further discloses the medium, wherein: the non-transitory computer-readable storage medium is embedded in a wearable device (0014).

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakobi et al (hereinafter “Jakobi”) U.S. Patent Application Publication No. 2018/0041335 A1 in view of Balasubramanian et al (hereinafter “Balasubramanian”) U.S. Patent Application Publication No. 2016/0357980 A1 as applied to claims 1, 8 and 15 above, and further in view of Xu et al (hereinafter “Xu”) U.S. Patent Application Publication No. 2013/0001304 A1.

As per claims 2, 9 and 16, Jakobi failed to explicitly disclose the method, wherein the data comprises: 
a seed parameter for generating an offline payment code.
Xu discloses the method, wherein the data comprises:  seed parameter for generating an offline payment code (see claim 17).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Jakobi and incorporate a method wherein the data comprises: a seed parameter for generating an offline payment code in view of the teachings of Xu in order to enhance security of transaction

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        November 10, 2021